Citation Nr: 1734424	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  16-39 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.   

2.  Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2004 to May 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for left ankle fusion and right ankle fusion with subsequent hardware removal. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a July 2017 Board hearing in Washington, D.C.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A left ankle disability did not manifest in service or within one year of discharge from service, and the only competent opinions to address the etiology of the Veteran's current left ankle talocalcaneal coalition, status post subtalar fusion weigh against the claim.

2.  A right ankle disability did not manifested in service or within one year of discharge from service, and the only competent opinions to address the etiology of the Veteran's current right ankle talocalcaneal coalition with right subtalar joint fusion, status post right below the knee amputation weigh against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by a letter dated July 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran has not identified any additional, relevant, available evidence.  The claims file contains the Veteran's service treatment records (STRs), military personal records, VA medical treatment records, and the Veteran's statements.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim.

The Veteran was also afforded VA compensation and pension examinations in November 2014 and June 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran has not advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d 1375 (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A February 2004 STR reflects the Veteran's complaints of pain in his left ankle for 11 days.  His left ankle was positive for swelling and trauma.  There was full range of motion and minimal swelling.  The impression was resolving left ankle sprain and tendonitis.  The Veteran was provided Motrin and told to return if symptoms persisted. 

A November 2010 VA treatment record notes ankle joint pain in the morning.  The pain is described as achy and sharp at times.  The Veteran had difficulty walking at times.   A May 2011 problems list notes problems with both of his ankles. 

At an April 2012 VA general medical examination, the Veteran reported diagnoses of right ankle degenerative joint disease (DJD) and left ankle strain from 2006.  The Veteran reported experiencing bilateral ankle pain in 2006 which he attributed to wear and tear from physical training exercises that involved extensive ruck marching and running on uneven terrain day and night.  The Veteran stated that he was seen in-service and treated with ibuprofen which did not provide relief.  No x-rays were taken in-service.  He reported flare-ups after working on his feet for prolonged time and then after relaxing he has increased pain when trying to stand and has to rest for about a two day period before resuming his activities.  Upon physical examination, he had less movement than normal and pain on movement bilaterally and swelling on his left ankle.  The VA examiner checked the box that the Veteran had a total ankle joint replacement without noting the details while also checking that the Veteran did not have any scar related to his treatment.  Review of April 2012 x-rays found minimal degenerative changes of the right ankle and negative results on the left ankle.  The VA examiner found degenerative or traumatic arthritis of the right ankle. 

An April 2012 VA medical report sent to the Veteran analyzed his April 2012 ankle x-ray.  His right ankle had a tiny osteophyte anterior tibia, the ankle joint space was maintained, and talar dome intact.  The impression was minimal degenerative change of the right ankle. 

An August 2012 VA treatment record reflects chronic foot and ankle pain bilaterally for more than one year.  There are some sprain noted and x-rays show mild DJD on the right ankle.  Swelling was noted bilaterally after increased activity.  The Veteran had shoe inserts that made ankle pain worse.  The Veteran was referred for a podiatry consult and provided a prescription for Vicodin, ankle sleeves, and trial ankle physical therapy.  

A November 2012 VA MRI report of his left ankle showed talocalcaneal coalition (likely primarily fibrous) involving the sustentaculum tali and the medial inferior aspect of the talus.  The lateral aspect of the posterior talocalcaneal articulation demonstrated relatively normal morphology.  There was reactive bone marrow signal in both sides of the coalition.  A small cystic structure was identified in the sinus tarsi measure eight by five mm.  There was a small joint effusion in the ankle joint.  The dome of the talus was intact.  Upon review of the tendons, there was small retro calcaneal bursitis present.  The morphology of the Achilles tendon was unremarkable.  The medial, anterior and lateral tendons were intact.  There was no definite acute or chronic ligamentous injury identified.  The components of the calcaneonavicular ligament complex were not well demonstrated.  The impression was talocalcaneal coalition. 

A November 2012 VA MRI report of his right ankle showed talocalcaneal coalition (likely mixed fibrous and cartilaginous) involving the sustentaculum tali and the medial inferior aspect of the talus.  The lateral aspect of the posterior talocalcaneal articulation demonstrated relatively normal morphology.  There was abundant reactive bone marrow signal in both sides of the coalition.  There was a small joint effusion in the ankle joint.  The dome of the talus was intact.  There was a subtle degenerative change of the dorsal aspect of the talonavicular articulation.  Small retro calcaneal bursitis was found.  The morphology of the Achilles tendon was unremarkable.  The medial, anterior and lateral tendons were intact.  There was no definite acute or chronic ligamentous injury identified.  The components of the calcaneonavicular ligament complex were not well demonstrated.  The impression was talocalcaneal coalition (likely mixed fibrous and cartilaginous) involving the sustentaculum tali and the medial inferior aspect of the talus. 

A December 2012 VA podiatry record reflects the Veteran's reports of ankle pain for five to six years.  His pain was chronic bilaterally with his left ankle pain greater than his right ankle pain.  He reported trying custom inserts, braces, cane, ibuprofen, Vicodin and physical therapy.  He reported some relief from the ankle braces.  The Veteran was assessed with bilateral subtalar coalition. 

A January 2013 VA podiatry record notes pain in his ankles bilaterally.  The Veteran reported this pain began years ago.  Bilateral ankle MRI studies showed narrowing of subtalar joint at middle facet and increased diameter of posterior tibial tendon distal to the medial malleolus with increased heterogeneity.  He was assessed with bilateral subtalar joint coalition and posterior tibial tendinosis right distal to medial malleolus.  

March and April 2013 VA podiatry records reflect the Veteran's reports of left ankle pain following a fall he sustained while wrestling a friend.  The Veteran reported that his foot inverted and there was immediate pain accompanied by ecchymosis and edema.  The Veteran waited three weeks before receiving treatment and x-rays were obtained.  The Veteran was diagnosed with left ankle sprain with prior tarsotalar coalition. 

At a June 2013 VA podiatry physical, the Veteran stated that he had been having problems with his ankles since 2005. 

In July 2013, the Veteran underwent left subtalar joint arthrodesis.   In September 2013, the Veteran underwent right subtalar joint arthrodesis.  Subsequently, the Veteran underwent right extremity hardware removal in January 2014.

In a May 2014 VA podiatry note, the Veteran continued to exhibit symptoms suspicious of chronic regional pain syndrome.  The Veteran had right subtalar joint arthrodesis in September 2013 and then painful hardware removal of fusion site in January 2014.  The Veteran was seen by anesthesia pain clinic and it was determined that the Veteran would undergo a series of lumbar sympathetic nerve blocks to assess etiology for pain and rule out potential chronic regional pain syndrome.  Based on the Veteran's history and physical examination, his etiology for pain appeared more consistent with a neuropathic etiology.  The Veteran was undergoing aggressive physical therapy twice a week and requested extension for his physical therapy. 

In June 2014, the Veteran filed a claim for service connection for bilateral ankle repetitive motion injury. 

An October 2014 VA podiatry note reflects that the Veteran had constant pain in his right ankle subtalar joint fusion for more than a year.  Veteran described temperature and color changes along with painful parathesias in his whole foot.  The Veteran had hardware removal on January 2014.  The Veteran was seen by anesthesia to do lumbar blocks in order to rule out chronic regional pain syndrome.  He missed two appointments with anesthesia because he had infections and anesthesia did not want to give steroid injections.  There was minimal edema localized to incision site on lateral aspect of right ankle joint. 

In November 2014, the Veteran underwent a VA examination to determine the etiology of his ankle disabilities. The Veteran was diagnosed with left ankle fusion and right ankle fusion with subsequent hardware removal.  The Veteran reported symptoms of pain developing in the ankles.  He did not recall any treatment and did not have complaints of pain at the time of discharge.  After 2005, the Veteran worked as an auto mechanic and in construction.  In 2011, he was told he had findings of osteophytes in his bilateral ankles.  He was treated with physical therapy.  In July 2013, he had surgery to fuse his left ankle and in September 2013 he had surgery to fuse his right ankle.  He had surgical removal of hardware on his right ankle in February 2014.  The Veteran has been diagnosed with chronic regional pain syndrome on the right foot.  He complained of constant pain, swelling, and color changes.  He also reported his left ankle was doing well.  

The VA examiner concluded that it was less likely than not that his ankle disabilities incurred in or were caused by the claimed in-service injury, event or illness.  The VA examiner provided that his current condition was a new and separate condition, and not casually related to his left ankle sprain during service.  The VA examiner stated that there was no current medical information provided to identify what surgical treatment he has required or the etiology of such treatment.  

A January 2015 VA podiatry pre-operative note states that the Veteran presented for surgical intervention for a painful right foot.  He has had painful right foot for an extended period of time which has progressed and failed conservative treatment options.  The Veteran wished to pursue surgical intervention, understanding risk inherent of the procedure and that no guarantee was given.  The Veteran understood the surgery was for right revisional subtalar joint fusion with application of bone graft, peroneal brevis repair, and external neurolysis.  

A February 2015 VA podiatry record shows the Veteran's five week status post revisional subtalar joint arthrodesis, right foot treatment.  The Veteran originally had subtalar joint fusion of the right foot performed due to coalition which was at least as likely as not aggravated by his heavy workload in-service.  The Veteran reported continued, throbbing pain at a baseline of 4-5 out of 10.  His pain was decently controlled with Vicodin and dilaudid for breakthrough pain.  The Veteran continued to experience near complete numbness of the fourth and fifth digits of the right foot.  He was entirely non-weight bearing since his last appointment, wearing a walking boot at all times.  His surgical site was always padded with telfa and his whole foot was wrapped with ACE.  

In a May 2015 VA podiatry pre-operative note, the Veteran had a painful right foot along the course of the sural nerve for an extended period of time which had progressed and failed conservative treatment options.  The Veteran had received relief in clinic from sural nerve blocks.  He wished to pursue surgical intervention, understanding the risks that are inherent of the procedure and that no guarantee was given.  The Veteran understood the surgery was for right foot sural neurectomy.  

At an August 2015 VA podiatry pre-operative treatment, the Veteran presented for surgical intervention for suspicion of chronic osteomyelitis to the calcaneus and talus of the right foot.  He had a painful right foot and partially fused subtalar joint for extended period of time which had progressed and failed conservative treatment options.  The Veteran had a history of chronically elevated white blood cell count.  A biopsy of the surgical site had never been done and the Veteran wished to pursue surgical intervention, understanding the risk inherent of the procedure.

A March 2016 VA treatment record noted the Veteran's right below the knee amputation with good tissue health, great vascular supply and no complications. 

In a May 2016 correspondence, the Veteran stated that his ankle disabilities never occurred prior to joining the military and that his disabilities began to occur in 2004.  The Veteran was confident that his injuries occurred after his enlistment because he passed all of his in-processing exams and physical training testing without problems.  The Veteran reported complaining about his ankle problems while in-service one or two times.  His issues of harassment and threats from one of his NCO's while he was enlisted played a major role in his decision and choices not to receive additional medical treatment for his ankles.  After the Veteran began treatment at the Denver VA podiatry department, he underwent multiple painful surgeries and recoveries in an attempt to fix his ankles with minimal results.  He reported a single surgery on his left ankle installing screws and fusing it which minimized the pain.  He had six surgeries on his right ankle with no relief, resulting in a below the knee amputation which the podiatry and vascular department determined to be necessary in relieving his pain.  The Veteran asserted that the podiatry department stated that his disabilities were as least as likely as not caused by the military.  The Veteran stated his ankles started to affect his daily abilities while he was stationed in Fairbanks, Alaska.  Finally, the Veteran firmly believed that if these problems had existed before his enlistment than they would have been noticed during his initial physicals and PT test. 

The Veteran underwent a VA examination in June 2016.  The Veteran was diagnosed with left ankle talocalcaneal coalition status-post subtalar joint fusion and right ankle subtalar joint fusion, status post right below the knee amputation.  The Veteran first reported experiencing bilateral ankle pain in 2004 prominently when he got out of bed in the morning.  As the day progressed, his ankle pain would improve but still be present.  The Veteran reported going to see a physician soon thereafter, but nothing was done to help the pain as far as the Veteran could recall.  He elected to not discuss his ankle pain any further due to issues with his superior.  The Veteran reported that his bilateral ankle pain progressively got worse in regards to both frequency and severity of pain and progressed to the point that if the Veteran stood on his feet for the entire day he was not able to walk the following day due to the pain.  The Veteran stated that his left ankle was the more severe out of his two ankles.  He did not receive treatment for his ankles until 2010.  He did not seek treatment prior to this time as he did not want to have anything to do with the military and he did not have health insurance.  When the Veteran initially sought treatment for his ankles, he was given pain medications with good relief of his pain.  However, the Veteran continued to have bilateral ankle pain.  He underwent x-rays in 2010 which revealed mild degenerative changes in his right ankle only.  About six months later, the Veteran underwent bilateral ankle MRIs due to persistent pain.  Those MRIs revealed bilateral talocalcaneal coalition.  The Veteran underwent surgical fusion of his left ankle in 2013 and his right ankle a month later. The Veteran did well postoperatively with his left ankle.  He reported intermittent left ankle pain but this does not limit his function.  His right ankle was unsuccessful and his pain got progressively worse after surgery.  The right ankle fusion never healed and the Veteran subsequently underwent five surgeries to his right ankle over the course of two years.  Finally in March 2016, the Veteran underwent a right below the knee amputation due to an inability to surgically repair the right ankle.  

The Veteran did not report flare-ups of the ankle.  The Veteran reported having function loss or functional impairment of the joint or extremity as no longer able to run, jump or walk for long distances due to right below the knee amputation.  Left ankle range of motion was abnormal or outside of the normal range with dorsiflexion measured from 0 to 15 degrees and plantar flexion measured at 0 to 30 degrees. There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, crepitus, or pain with weight bearing.  Degenerative or traumatic arthritis was not documented on imaging studies of the left ankle.  

The VA examiner concluded that the Veteran's left and right ankle arthrodesis from talocalcaneal coalition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner provided that the Veteran only had one complaint of left ankle pain while in service.  His separation examination was silent for complaints of ankle pain.  Therefore, it can be concluded that the ankle pain was no longer present and completely resolved prior to separation from service.  The left ankle sprain in service did not lead to his left ankle surgery or talocalcaneal coalition.  Additionally, the Veteran did not have left or right talocalcaneal coalition due to his left ankle sprain, physical training, or any other military activities.  The VA examiner explained that talocalcaneal coalition is a congenital disorder, and generally becomes symptomatic when the area ossifies.  Two-thirds of people with this condition require surgical intervention for treatment.  This condition was not aggravated due to the Veteran's time in the military.  The Veteran did not seek treatment for his ankle pain until 5 years after he was in the military.  Finally, the VA examiner concluded that it was more likely than not that the Veteran's bilateral ankle pain was aggravated from regular wear and tear in his post-military activities, due to the time it took for the Veteran to begin complaining about such pain. 

In July 2017, the Veteran testified that the onset of his left and right ankle disabilities was in service and has been a chronic condition since service.  The Veteran was a right rear wheel mechanic in-service and he did work on his heals as well as jumping in out of trucks.  He reported a lot of impact on his ankles, including carrying heavy loads during training and physical training in the mornings.  He was stationed in Alaska and dealt with some very extreme colds.  The Veteran stated he went to sick call for his left ankle after experiencing pain in it.  He was diagnosed with a left ankle sprain.  The Veteran described problems with his superior making him run against walking profiles and doctor's orders and stated that he was not allowed to be outside of his physical training unit to get in with the profiles.  The Veteran testified that he never went back to sick call for his ankle disabilities because he was afraid of the consequences he would face from his leading NCO.  After separation from service, the Veteran reported that he was in a lot of pain and unable to walk due to the pain.  

The Veteran also testified that after separation from service he worked as a mechanic and then as a construction worker before employed as the company's truck driver.  While working as a construction worker, the Veteran reported occasionally moving bags of concrete weighing approximately 50 to 60 pounds.  The heft, heavy lifting was done by machinery.  The Veteran asserted that his ankle conditions stemmed from the military and gradually progressed.  There was never an injury working in construction or after his separation.  The Veteran finally went to the VA to get help for his ankles after his wife forced him to seek treatment.  The Veteran underwent the same surgeries on both the right and left ankle at the VA.  The left ankle surgery was successful; the right ankle surgery was not successful.  After his left ankle surgery, he went through recovery and the ankle felt great.  After his right ankle surgery, he was in more pain than he went into surgery and the pain progressed.  He has six additional surgeries on his right ankle to attempt to fix his foot or ankle resulting in the amputation of his right lower extremity.  

The Veteran associated his ankle disabilities to his exiting trucks by jumping out of the back of them four or five feet out of the back of the truck with a ruck on weighing 80 pounds more than a handful of times, approximately 50 or 60 different times between basic training and duty station.  He additionally attributed his disabilities to six or seven mile ruck marches with a 90 pound ruck on his back and three to four mile runs in the morning.  The Veteran did not have any problems with his ankles prior to service.  He stated that he forged through all his physicals and PT tests with flying colors and never had an issue into basic training.  The Veteran also stated he was on physical profile for his left ankle.  He never sought treatment for his right ankle in-service.   

The Veteran further testified that his latest doctor told him that they believe his disabilities are due to a genetic disorder.  He stated he assumed these disabilities would have occurred before he was in the military if this was a genetic disorder and that no one in his family history has had this problem.  

In July 2017, the Veteran's wife testified that when they first met there were a few morning that the Veteran was crawling around on the floor.  Before his surgeries, it progressed to where the Veteran utilized a cane.   The Veteran's representative stated that his wife had known the Veteran since 2010 and she provided testimony to the extent that she knew the status of his ankles going back to 2010. 

Analysis 

In this case, while the service treatment records (STRs) note that the Veteran was seen on one occasion for complaints of left ankle pain and was found to have resolving left ankle sprain and tendonitis, the STRs are negative for complaints, findings, symptoms or diagnosis regarding the right ankle.  The Board does not find that this single notation supports a finding of a chronic left ankle disorder in service.  Such conclusion is supported by the June 2016 VA examiner's opinion that the Veteran's one compliant of left ankle pain in service completely resolved prior to separation from service.       

With regard to the Veteran's diagnosed minimal degenerative changes of the right ankle in the April 2012 x-rays, the presumption of service connection for arthritis that manifests to a compensable degree within one year after service separation does not apply.  38 C.F.R. §§3.307(a)(3), 3.309(a) (2016).  Specifically, the service treatment records are silent for any complaints of, treatment for or diagnosis of arthritis or right ankle disabilities while in-service.  Further, the Veteran was not diagnosed with DJD until 2012.  The November 2014 VA examiner concluded that it was less likely than not that his ankle disabilities incurred in or were caused by the claimed in-service injury, event or illness.  Significantly, the November 2014 VA examiner opined his current condition was a new and separate condition from that which was exhibited in-service.  Thus, the medical evidence indicates that the Veteran did not have any complaints, symptoms, findings, or diagnosis of arthritis either in service or within a year after service separation.  See 38 C.F.R. §§ 3.307, 3.309(a) (2016).
Further, the earliest indication of ankle complaints is in a November 2010 VA treatment record.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Significantly, the only medical opinions to address the medical relationship, if any, between the Veteran's diagnosed left and right ankle disabilities and service weighs against the claim.  The Board finds that the June 2016 VA examiner's opinions constitutes probative evidence on the medical nexus questions, based as it was on review of the Veteran's documented medical history, to include the various diagnosed ankle disabilities over time, the Veteran's assertions, a physical examination as well as consideration of pertinent medical literature.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The VA examiner definitively opined that the left ankle pain in service completely resolved prior to separation and that his left ankle sprain in service did not lead to his left ankle surgery or talocalcaneal coalition.  The June 2016 VA examiner's opinion is consistent with the November 2014 VA examiner's opinion that the Veteran's current ankle disabilities were new and separate conditions and not related to his left ankle sprain during service.  Further, the VA examiner opined that it was more likely than not that the Veteran's complaints of bilateral ankle pain was aggravated from regular wear and tear in his post military activities.  The basis for the negative opinion is consistent with the evidence of record and the Veteran's own statements as to the time of onset.  This opinion reflects a clear and unequivocal conclusion regarding the relationship between the Veteran's ankle disabilities and his active duty.  

The Veteran has not presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for ankle disabilities.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges the February 2015 VA podiatry resident impression that the Veteran's right subtalar fusion was due to coalition that was at least as likely as not aggravated by in-service heavy workload.  However, this statement does not provide any rationale or clinical support for such conclusion.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, the February 2015 statement is less probative.  By contrast, the Board assigns great probative value to the June 2016 VA examiner's opinion as it was based on consideration of the Veteran's entire medical history, and discussed the pertinent medical records associated with the claims file.  The VA examiner considered the Veteran's contentions, provided an opinion that was fully articulated and supplied sound reasoning for the conclusion that the Veteran's left and right ankle disabilities were less likely than not related to his service.
 
Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology and onset of the Veteran's ankle disabilities and whether they are etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, although the Board readily acknowledges that Veteran is competent to report symptoms of his ankle disabilities, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in his ankle disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Additionally, the Board readily acknowledges that the Veteran's wife is competent to report perceived symptoms of his ankle disabilities.  However, nothing in the record demonstrates that his wife has received any special training or acquired any medical expertise in evaluating ankle disabilities or possesses the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Board finds this lay evidence does not constitute competent medical evidence and lacks probative value.  It is also outweighed by the medical opinion of record.

Accordingly, as the preponderance of the evidence is against the claims for service connection for a left ankle disability and a right ankle disability, the benefit-of-the-doubt rule is not for application, and each of these claims must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ankle disability is denied. 

Service connection for a right ankle disability is denied.  





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


